DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(a) rejections are withdrawn in view of the amended claims. 

 	The Applicant’s arguments with respect to claims #1-6, 10, 21, 22, 24-28, 30 in the reply filed on January 15, 2021 have been carefully considered, and are persuasive.  However, a Notice of Allowability cannot yet be issued, pending correction of the objections herein.  

Claim Objections
 	Claims 1-6, 10, 21, 22, 24-28, and 30 are objected to. 

 	As to claim 1, the Examiner suggests replacing “a first electrical contact and a second electrical” with “a first electrical contact and a second electrical contact”.

 	As to claim 21, the Examiner suggests replacing “including the optically transparent lens along the bottom surface of the two or more light emitting diodes” with “including the portion of the optically transparent lens disposed along the bottom surface of the each of the two or more light emitting diodes”.

 	As to claim 27, the Examiner suggests replacing “the respective first and second electrical contacts . . . with only a respective first and second contact” with “ respective first and second electrical contacts . . . with only  the respective first and second contacts”.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 1-6, 10, 21, 22, 24-28, and 30 are indicated as allowable for the following reasons.
 	As to claim 1, Lee et al. (U.S. Patent Publication No. 2015/0102373 A1), hereafter “Lee”, is the closest prior art.  Lee teaches a light emitting diode 420 comprising a first electrical contact 421 and a second electrical contact 422 positioned along a bottom surface of the light emitting diode; optically transparent material (transparent resin from dispenser D) disposed along a bottom surface of the light emitting diode; a first electrical terminal 421 positioned on a bottom of the light emitting assembly and that is greater in size than the first electrical contact; a second electrical terminal 412 separate and apart from the first electrical terminal and that is positioned on the bottom of the light emitting assembly adjacent the first electrical terminal, wherein the second electrical terminal is greater in size than the second electrical contact; wherein the optically transparent material disposed along the bottom surface of the light emitting diode extends between the first and second electrical contacts, and wherein the optically transparent material extending between the first and second electrical contacts is in contact with at least a portion of the first electrical terminal and the second electrical terminal.

 	However, Lee is silent as to lens 150 formed from the optically transparent material- furthermore, Lee’s optically transparent material does not encapsulate a top surface of the light emitting diode.  Additionally, Lee does not teach the first electrical terminal and second electrical terminal in contact with only the first/second electrical contacts and the optically transparent material because they are also in contact with structures 410, 440.

 	Similar reasons for allowability apply to independent claims 21 and 27.


Quayle 
 	This application is in condition for allowance except for the following formal matters: 
refer to the objections above. 
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829